Name: Commission Regulation (EC) No 951/2003 of 28 May 2003 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32003R0951Commission Regulation (EC) No 951/2003 of 28 May 2003 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products Official Journal L 133 , 29/05/2003 P. 0082 - 0082Commission Regulation (EC) No 951/2003of 28 May 2003derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 26(3) and Article 31(14) thereof,Whereas:(1) The continuing growth in cheese exports to Croatia risks destabilising its market. Action should therefore be taken so that trade flows return to normal.(2) To restrict demand for export licences, from 1 June 2003 the period of validity of licences for exportation to Croatia should be shortened. This requires a derogation from point (c) in Article 6 of Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 833/2003(4).(3) To prevent deflection of trade this restriction should be extended to all countries in the same destination zone. Action should also be taken to stop licences issued for other countries in that destination zone from being used for exportation to Croatia after 1 June 2003. This requires a derogation from Article 18(3) of Commission Regulation (EC) No 800/1999(5), as last amended by Regulation (EC) No 444/2003(6).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1By way of exception from point (c) in Article 6 of Regulation (EC) No 174/1999, the period of validity of export licences with advance fixing of the refund which are applied for from 1 June 2003 to cover products falling in CN code 0406 with destination zone I as defined at (a) in Article 15(3) of that Regulation shall expire at the end of the month following their issue.Article 2By way of exception from Article 18(3) of Regulation (EC) No 800/1999, no refund shall be paid on exports to Croatia from 1 June 2003 using licences showing a destination other than that country in box 7.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 120, 15.5.2003, p. 18.(5) OJ L 102, 17.4.1999, p. 11.(6) OJ L 67, 12.3.2003, p. 3.